  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 1 of 18 PageID #:1358


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

LIQUI-BOX CORPORATION,                     )
                                           )
                  Plaintiff,               )
            v.                             )
SCHOLLE IPN CORPORATION,                   )
SCHOLLE IPN PACKAGING, INC.,               )
and KEVIN BERGENTHUN,                      )
                                           )
                  Defendants.              )
______________________________________ )
                                           )
SCHOLLE IPN CORPORATION,                   )          No. 19 C 4069
SCHOLLE IPN PACKAGING, INC.,               )
                                           )          Judge Rebecca R. Pallmeyer
                  Counterclaim-Plaintiffs, )
            v.                             )
                                           )
LIQUI-BOX CORPORATION,                     )
LIQUI-BOX FLEXIBLES, LLC, CORPLEX          )
PLASTICS, UK LTD., STANLEY BANAS,          )
and LAWRENCE VOELKL,                       )
                                           )
            Counterclaim-Defendants.       )
______________________________________ )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Liqui-Box Corporation and Defendants Scholle IPN Corporation and Scholle IPN

Packaging, Inc. (collectively “Scholle”) are competitors that manufacture “bag-in-box and

fitmented flexible liquid packaging solutions” used to hold and dispense products such as

beverages. 1 (Countercl. [37] ¶ 15; Answer [37] ¶ 1.) In this lawsuit, Liqui-Box alleges that Scholle

and one of its employees, Kevin Bergenthun, infringed one of Liqui-Box’s patents and

misappropriated Liqui-Box’s trade secrets, among other claims. (See Am. Compl. [24].) Scholle

responded with a thirteen-count Counterclaim [37] against Liqui-Box, other businesses, and two

individuals.   Relevant here, Scholle alleges that its former employee, Counter-Defendant

Lawrence Voelkl, accepted a position with Liqui-Box and later disclosed to Liqui-Box employees

Scholle’s confidential and proprietary information, as well as its trade secrets, in violation of his


       1       Scholle does not define “fitment,” but in its complaint, Liqui-Box states that a
fitment is a “spout assembly designed to connect to a connector through which beverages or
beverage syrups are dispensed.” (Am. Compl. ¶ 1.)
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 2 of 18 PageID #:1359


contract with Scholle, the Defend Trade Secrets Act, and the Illinois Trade Secrets Act. Voelkl

moves to dismiss the claims against him pursuant to Federal Rule of Civil Procedure 12(b)(2) for

lack of personal jurisdiction [51]. For the reasons explained below, the motion is denied.

                                            BACKGROUND

        Lawrence Voelkl worked for Scholle from 1980 until he was laid off in April 2014.

(Countercl. ¶¶ 72, 77; Voelkl Decl. ¶ 2, Ex. A to Mem. in Supp. Mot. to Dismiss (“Mot. to Dismiss”)

[52].) Voelkl held various positions with Scholle, including Technical Service Engineer, Service

Manager, Service Director, Regional Business Manager, and Senior Customer Business

Manager. He began his employment with Scholle in Irvine, California and continued working in

California until 2001. (Voelkl Decl. ¶¶ 3, 10.) Then in 2001, Voelkl moved to Winter Garden,

Florida, where he worked remotely for Scholle in sales management positions until April 2014

when he was laid off. (Id. ¶¶ 2, 9–10.) In 2015, Voelkl accepted a position to work remotely for

Liqui-Box and, Scholle alleges, during his employment with Liqui-Box, disclosed Scholle’s

confidential and proprietary information as well as its trade secrets. (Id. ¶ 16; Countercl. ¶¶ 80–

81.) Voelkl still lives in Florida, has never lived or owned property in Illinois, and has no plans to

travel to Illinois. (Voelkl Decl. ¶¶ 9, 12, 17.)

        In support of this motion, Voelkl has submitted a sworn declaration stating that he was

never employed at a Scholle office or facility in Illinois; he has always worked either in California

or remotely from Florida. (Id. ¶ 13.) Scholle does not dispute this. Scholle acknowledges that

Voelkl never maintained a physical office in Illinois, but contends that Voelkl’s remote work did

involve frequent contacts with Illinois. Scholle offers the declaration of its General Counsel, Dan

Buhrfiend, and documentation showing that from May 24, 2010 through December 5, 2013,

Scholle reimbursed Voelkl for twenty-six roundtrip flights to Chicago, Illinois and sixty-eight nights

at hotels in the Chicago area. (Buhrfiend Decl. ¶¶ 1, 4, Ex. 1 to Scholle Resp. to Voelkl’s Mot. to

Dismiss (“Scholle Resp.”) [64].) Voelkl made five trips to Chicago in 2011, eight trips in 2012, and

another eight trips in 2013. (Id. ¶ 4.) Voelkl initially stated that between 2001 and April 2014 he

typically visited Illinois just two or three times per year, and only at Scholle’s request. (Voelkl
                                                   2
   Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 3 of 18 PageID #:1360


Decl. ¶ 11.) In an attempt to dispute the accuracy of Scholle’s documentation of a greater number

of trips, Voelkl observes that flying to O’Hare airport is not the same as visiting Illinois. (Voelkl

Reply [66] at 10.) But Voelkl does not dispute Scholle’s documentation of his hotel stays other

than to note that Voelkl spent three of the sixty-eight nights in Wisconsin. (Id. at 2 n.2.)

        Scholle also connects Voelkl with Illinois by noting that Voelkl’s direct supervisor between

2012 and March 2014 was Kent Kisselle, who worked out of Scholle’s offices in Illinois. (Buhrfiend

Decl. ¶ 6.) Moreover, Voelkl used a Scholle-issued computer and “regularly, most likely daily,

accessed emails and files that were stored in the Northlake, Illinois servers.” (Id. ¶ 10.) Scholle

asserts that Voelkl communicated regularly with his supervisor and with other Scholle employees

in Northlake, Illinois. (Scholle Resp. at 9.) Voelkl also “coordinated the submission of sales orders

on behalf of Scholle customers to the Order Management team in Scholle’s offices in Northlake.”

(Buhrfiend Decl. ¶ 11.) Neither party identifies the locations of the customers to which Voelkl sold

Scholle products, but Scholle has received and processed sales orders in Northlake since 1952.

(Id.)

        Many of Scholle’s employee services are based in its Northlake, Illinois offices. The

headquarters of Scholle IPN Packaging, Inc. has been in Northlake since October 1, 2005, 2 and

prior to October 1, 2005, Scholle IPN Packaging was a division of Scholle Corporation, which had

“some, but not all, headquarter activities located in Northlake, Illinois.” (Id. ¶ 5.) Both Scholle IPN

Corporation and Scholle IPN Packaging, Inc. are currently incorporated in Nevada but have their

principal places of business in Northlake, Illinois. (Countercl. ¶¶ 2–3.) Since 1959, Scholle’s

employees responsible for payroll processing and benefits administration have been located in

Northlake. (Buhrfiend Decl. ¶ 7.) Since 1997, Scholle has maintained a bank account with Bank

of America in Illinois, and Scholle’s payroll processor, ADP, is in Elk Grove Village, Illinois. (Id.

¶ 8.) Scholle stores files containing its confidential and proprietary information on servers located

in Northlake, Illinois and routes all email communications through those servers. (Id. ¶ 9.)



        2      Scholle does not state where its headquarters were located before October 2005.
                                                3
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 4 of 18 PageID #:1361


       Neither party describes Voelkl’s job responsibilities in any detail, but Scholle asserts that

Voelkl’s work gave him a deep understanding of Scholle’s confidential and proprietary information

and trade secrets. This information includes the design, production, manufacturing, marketing,

sales, and distribution of Scholle’s products. (Countercl. ¶ 73.) Voelkl was also involved in the

“field implementation of prototype and proprietary filling equipment, bag-in-box fillers, and aseptic

equipment,” and Voelkl continued to “design and implement equipment” after he moved into

managerial roles. (Id.) Additionally, through his sales management positions, Voelkl learned

about the cost, pricing, and margins of Scholle’s products, along with “other financial, economic,

and customer information.”        (Id.)   This information includes “customer specifications,

requirements, product preferences, contacts, contracts, sales and marketing strategies, financial

and economic information relating to fitment and flexible bag product pricing, costs, margins, and

sales volumes.” (Id. ¶ 74.) Scholle also alleges that Voelkl had close relationships with many of

Scholle’s customers. (Id.)

       To protect its confidential and proprietary information, Scholle requires its employees to

sign confidentiality agreements. (Id. ¶ 54.) Voelkl signed such an agreement with Scholle on

March 19, 1984 in Irvine, California where he was working at the time. (Id. ¶ 76; Voelkl Decl. ¶ 6.)

The Scholle Corporation Employee Patent, Confidential Information and Non-Solicitation

Agreement (“Employee Agreement”) requires employees, among other obligations, to maintain

the confidentiality of Scholle’s confidential and proprietary information regarding the “Company’s

products, sales, business and affairs,” “during [their] employment and thereafter.” (Employee

Agreement ¶ 4, Ex. 14 to Countercl. [37-14].) Upon termination of employment, the Employee

Agreement prohibits former employees from retaining in their personal possession materials and

other documents relating to the “business of the Company” and “used, prepared, or received by

[the former employees] in connection with or by virtue of [their] employment.” (Id. ¶ 5.) The

Agreement specifies that former employees must “promptly deliver to the Company all such

materials in [their] possession or under [their] control and [they] shall not make, retain or give

away copies of any such materials.” (Id.) The Employee Agreement also contains a choice-of-
                                                 4
   Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 5 of 18 PageID #:1362


law and venue clause. (Id. ¶ 15.) The Agreement “shall be governed by California law,” and

“venue shall be proper either in Orange County, California, or in the county, city, or district in

which the Company’s office or facilities at which [the employee] last was employed is located.”

(Id.)

        As noted, Voelkl was laid off from his position with Scholle in 2014. In April of the following

year, Voelkl accepted a position as Liqui-Box’s Global Equipment Service and Support Manager,

and remained in that position until his retirement in March 2019. (Countercl. ¶¶ 8, 80; Voelkl Decl.

¶¶ 14–15.) Liqui-Box is incorporated in Ohio and has its principal place of business in Richmond,

Virginia (Am. Compl. ¶ 7), but during his employment with Liqui-Box, Voelkl worked remotely from

Winter Garden, Florida. (Voelkl Decl. ¶ 16.) Scholle believes that Liqui-Box offered Voelkl

employment “in exchange for, amongst other things, his disclosure of Scholle confidential and

proprietary information relating to Scholle’s design, development, manufacturing, distribution,

shipping details, sales and promotion of Scholle’s bag-in-box products and fitments.” (Countercl.

¶ 79.) Voelkl denies this allegation. (Voelkl Decl. ¶ 14.)

        Scholle alleges that Voelkl breached the Employee Agreement (Count IX) and

misappropriated Scholle’s trade secrets in violation of the Defend Trade Secrets Act (Count VIII)

and the Illinois Trade Secrets Act (Count XI).          Specifically, Scholle believes that Voelkl

“maintained in his personal possession information and things containing Scholle trade secrets

and/or confidential and proprietary information” after the termination of his employment in violation

of the Employee Agreement. (Countercl. ¶ 78.) On “information and belief,” this information

includes “confidential and proprietary information relating to the design, development,

manufacture, distribution, promotion and sale of Scholle’s products, as well as non-public

customer information relating to Scholle’s existing customer accounts.” (Id.) Scholle also alleges

that Voelkl misappropriated Scholle’s trade secrets by disclosing information concerning a Scholle

customer in a January 2016 email to Stanley Banas, a member of Liqui-Box’s Corporate

Operations Product Support group; Joseph Raker, Liqui-Box’s Vice President of Global Sourcing

and Equipment Engineering; and Kevin Griffin, Liqui-Box’s Sales Director for Key Accounts. (Id.
                                                  5
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 6 of 18 PageID #:1363


¶ 81.) Scholle attached to its third-party complaint a redacted copy of the email; in the message,

Voelkl appears to discuss shipping strategies to optimize customer freight costs, and explains to

the recipients how many bags Scholle was able to deliver per “TL” (the court presumes this means

“truck load” or “trailer load”). (Voelkl Email, Ex. 12 to Countercl. [37-12]). Scholle also, on

“information and belief,” alleges that Voelkl disclosed other Scholle confidential information to

Liqui-Box executives. (Countercl. ¶ 82.) Voelkl moves to dismiss these claims, asserting that his

Employee Agreement with Scholle calls for jurisdiction in California or Florida, and that he does

not have sufficient minimum contacts with the State of Illinois to be subject to personal jurisdiction

in this court, in part because Illinois’s fiduciary shield doctrine bars consideration of Voelkl’s

contacts with Illinois at Scholle’s behest for jurisdictional purposes. (Mot. to Dismiss at 3.)

                                         LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(2) challenges the court’s

ability to exercise personal jurisdiction over a defendant. A “plaintiff need not include facts alleging

personal jurisdiction in the complaint, but ‘once the defendant moves to dismiss the complaint

under Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction, the plaintiff bears

the burden of demonstrating the existence of jurisdiction.” Curry v. Revolution Labs., LLC,

949 F.3d 385, 392 (7th Cir. 2020) (quoting Purdue Research Found. v. Sanofi-Synthelabo, S.A.,

338 F.3d 773, 782 (7th Cir. 2003)). When a court rules on a Rule 12(b)(2) motion to dismiss

without holding an evidentiary hearing, the plaintiff need only make a prima facie case for personal

jurisdiction. Curry, 949 F.3d at 393 (citing uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d 421,

424 (7th Cir. 2010)). If the parties submit affidavits, the court “may weigh the affidavits,” but the

“plaintiff is entitled to the resolution in its favor of all disputes concerning relevant facts presented

in the record.” Curry, 949 F.3d at 393 (quotations omitted).

                                            DISCUSSION

        When, as here, a court’s subject-matter jurisdiction is based on a federal question,

28 U.S.C. § 1331, and supplemental jurisdiction, 28 U.S.C. § 1367, the court has “personal

jurisdiction over the defendant if either federal law or the law of the state in which the court sits
                                                   6
     Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 7 of 18 PageID #:1364


authorizes service of process to that defendant.”        Curry, 949 F.3d at 393 (quoting Mobile

Anesthesiologists Chicago, LLC v. Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d 440,

443 (7th Cir. 2010)); see also FED. R. CIV. P. 4(k)(1). The parties do not argue that federal law

confers personal jurisdiction over Voelkl in Illinois.     This court thus may exercise personal

jurisdiction over Voelkl only if personal jurisdiction would be proper in an Illinois court. See

Mission Measurement Corp. v. Blackbaud, Inc., 287 F. Supp. 3d 691, 706 (N.D. Ill. 2017).

         The Illinois long-arm statute permits Illinois courts to exercise personal jurisdiction over

nonresident defendants on any “basis now or hereafter permitted by the Illinois Constitution and

the Constitution of the United States.” 735 ILCS 5/2-209(c). The Seventh Circuit has held that

“the Illinois long-arm statute permits the exercise of jurisdiction to the full extent permitted by the

Fourteenth Amendment’s Due Process Clause.” Tamburo v. Dworkin, 601 F.3d 693, 700 (7th

Cir. 2010); see also Brook v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017). The Illinois Supreme

Court has confirmed that, since its 1990 decision in Rollins v. Ellwood, 141 Ill. 2d 244, 565 N.E.2d

1302 (1990) (adopting the fiduciary shield doctrine), “there have been no decisions from this court

or the appellate court identifying any substantive difference between Illinois due process and

federal due process on the issue of a court’s exercising personal jurisdiction over a nonresident

defendant.” Russell v. SNFA, 2013 IL 113909, ¶ 32, 987 N.E.2d 778, 785 (Ill. 2013). Accordingly,

the state statutory and constitutional inquiries merge and this court will consider only federal

constitutional principles except to the extent required to address Voelkl’s fiduciary shield claim.

See id. at 2013 IL 113909, ¶ 33, 987 N.E.2d at 786. The primary question for the court is whether

Mr. Voelkl has “sufficient ‘minimum contacts’ with Illinois such that the maintenance of the suit

‘does not offend traditional notions of fair play and substantial justice.’” Tamburo, 601 F.3d at

700–01 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

I.       The Employee Agreement’s Venue Clause

         Scholle alleges that Voelkl breached his Employee Agreement by disclosing to Liqui-Box

employees some of Scholle’s confidential and proprietary information. (Scholle Resp. at 6.) As

noted, the Employee Agreement that Voelkl signed with Scholle contains choice-of-law and venue
                                                  7
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 8 of 18 PageID #:1365


clauses stating that the agreement “shall be governed by California law,” and that venue “shall be

proper either in Orange County, California, or in the county, city, or district in which the Company’s

office or facilities at which [he] last was employed is located.” (Employee Agreement ¶ 15.)

Personal jurisdiction is waivable, and Voelkl’s agreement to a venue clause could be understood

as waiving a personal jurisdiction objection so long as the case is brought in the proper venue.

See, e.g. Guaranteed Rate, Inc. v. Conn, 264 F. Supp. 3d 909, 924 (N.D. Ill. 2017) (quoting Nw.

Nat’l Ins. Co. v. Frumin, 739 F. Supp. 1307, 1310 (E.D. Wis. 1990)) (“[W]hen a party consents to

venue in a particular court, it implicitly consents to the exercise of personal jurisdiction by that

court.”). Voelkl interprets the venue clause to mean that venue is proper only in California or

Florida. (Mot. to Dismiss at 9.) The court notes, however, that under the venue clause it is the

company’s office or facility that determines proper venue, not the location of an employee’s home

office. That would make venue proper in California or Illinois, as there is no indication that Scholle

has ever maintained an office in Florida. But for reasons that are unclear to the court, Scholle

does not challenge Voelkl’s interpretation of the venue provision (see Scholle Resp. 11–12), and

does not rely on the venue clause to argue that jurisdiction is proper in Illinois. Accordingly, the

court will assess whether there is personal jurisdiction over Voelkl in Illinois based on Voelkl’s

contacts with the state related to Scholle’s tort claims.

        II.     Minimum Contacts Analysis

        The parties agree that Voelkl is not subject to Illinois’s general jurisdiction but disagree on

whether he is subject to specific jurisdiction here. (See Voelkl Reply at 9; Sur-Reply [72, 77] at 3

n.6.) Specific jurisdiction “refers to jurisdiction over a defendant in a suit arising out of or related

to the defendant’s contacts with the forum.” Brook, 873 F.3d at 552. There are three requirements

for specific jurisdiction. First, “the defendant must have purposefully availed himself of the

privilege of conducting business in the forum state or purposefully directed his activities at the

state.” Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012) (citation omitted). Second, the

plaintiff’s “alleged injury must have arisen from the defendant’s forum-related activities.” Id. Third,

“the exercise of jurisdiction must comport with traditional notions of fair play and substantial
                                                   8
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 9 of 18 PageID #:1366


justice.” Id.; see also Lexington Ins. Co. v. Hotai Ins. Co., Ltd., 938 F.3d 874, 878 (7th Cir. 2019).

The inquiry thus focuses on “the relationship among the defendant, the forum, and the litigation.”

Walden v. Fiore, 571 U.S. 277, 284 (2014) (quotation omitted).

       While the defendant’s physical presence in the forum state is not necessary, he must have

sufficient contact with the forum state that he could “reasonably anticipate being haled into court

there.” Brook, 873 F.3d at 552 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474

(1985)). Courts emphasize that “[o]nly intentional contacts by the defendant with the forum

jurisdiction can support specific jurisdiction.” Noboa v. Barcelo Corporacion Empresarial, SA,

812 F.3d 571, 572 (7th Cir. 2016). The “mere fact that a defendant’s conduct affects a plaintiff

with connections to the forum State is not sufficient.” Brook, 873 F.3d at 552. For this court to

properly exercise jurisdiction over Voelkl, his contacts with Illinois must also be “suit-related.”

Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 801 (7th Cir.

2014). That is, “there must be an affiliation between the forum and the underlying controversy,

principally, an activity or an occurrence that takes place in the forum State and is therefore subject

to the State’s regulation.” Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773,

1780 (2017) (quotation omitted); see also Walden, 571 U.S. at 284 (“For a State to exercise

jurisdiction consistent with due process, the defendant’s suit-related conduct must create a

substantial connection with the forum state.”). “When there is no such connection, specific

jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in the State.”

Bristol-Myers Squibb, 137 S. Ct at 1781.

       A.      Voelkl’s Suit-Related Contacts with Illinois

       The court begins by examining whether Voelkl’s activities can be characterized as

purposefully directed at Illinois, and whether Voelkl’s forum-based activities are related to

Scholle’s claims. See Curry, 949 F.3d at 398. Scholle did not include allegations of personal

jurisdiction over Voelkl in its third-party complaint. In its response brief and in an attached

declaration from Dan Buhrfiend, however, Scholle describes several alleged contacts between

Voelkl and the State of Illinois. Specifically, Scholle alleges that Voelkl signed an employee
                                                  9
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 10 of 18 PageID #:1367


confidentiality agreement with Scholle; made regular in-person visits to Scholle’s headquarters in

Illinois between 2010 and 2013; regularly communicated with Scholle employees in Illinois;

reported to a supervisor in Illinois from 2012 to 2014; used Scholle’s back office services in Illinois,

including payroll processing and benefits administration; was paid from Scholle’s Illinois bank

account since at least 1997; submitted customer purchase orders to a Scholle department in

Illinois; and accessed confidential information and emails stored on Scholle’s servers in Illinois.

On the whole, Scholle contends, the circumstances of Voelkl’s employment were “virtually

identical” to those of “all other employees working out of Scholle’s offices in Northlake, Illinois.”

(Scholle Resp. at 2.)

        Scholle asserts that its misappropriation of trade secrets claim arises out of Voelkl’s

contacts with Illinois because Voelkl allegedly improperly disclosed to Liqui-Box employees

documents or information obtained from Scholle’s Northlake, Illinois offices, and in a way that

caused an injury felt in Illinois. (Sur-Reply at 3.) According to Scholle, Voelkl obtained the

information or documents either on one of his trips to Illinois or by accessing Scholle’s servers

located in Illinois. (Id.; Scholle Resp. at 8, 11.) Traditionally with tort claims, courts assessing

personal jurisdiction will determine whether the plaintiff has shown “(1) intentional conduct (or

‘intentional and allegedly tortious’ conduct); (2) expressly aimed at the forum state; (3) with the

defendant’s knowledge that the effects would be felt—that is, the plaintiff would be injured—in the

forum state.” Conn, 264 F. Supp. 3d. at 916 (quoting Tamburo, 601 F.3d at 703).

        Scholle’s allegations satisfy the first and third elements; Scholle claims that Voelkl

intentionally disclosed Scholle’s trade secrets to Liqui-Box, which caused an injury to Scholle in

Illinois. But the Supreme Court in Walden emphasized that the personal jurisdiction inquiry must

focus on the second element—the defendant’s own conduct. The relation between the defendant

and the forum “must arise out of contacts that the defendant himself created with the forum state.”

Walden, 571 U.S. at 284. Scholle’s injury in Illinois is not enough for this court to exercise

jurisdiction over Voelkl even if he knew Scholle was an Illinois company and could foresee that

his conduct would harm Scholle there. Advanced Tactical, 751 F.3d at 802; see also Walden,
                                                  10
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 11 of 18 PageID #:1368


571 U.S. at 290 (“[M]ere injury to a forum resident is not a sufficient connection to the forum. . . .

The proper question is not where the plaintiff experienced a particular injury or effect but whether

the defendant’s conduct connects him to the forum in a meaningful way.”).

        The second element is, in this case, a close call. The parties do not dispute that Voelkl’s

alleged improper use and disclosure of the information constituting trade secrets occurred outside

of Illinois. Voelkl was in Florida when he allegedly disclosed Scholle’s trade secrets to Liqui-Box

employees, none of whom received the information in Illinois. (Voelkl Reply at 6 n.3.) The primary

issue, therefore, is whether the fact that Voelkl acquired the confidential information through his

employment with an Illinois corporation is a sufficient contact for an Illinois court to exercise

jurisdiction over Voelkl.

        For several reasons, the court concludes that Scholle has made a sufficient prima face

showing that personal jurisdiction over Voelkl is proper. See Peeq Media, LLC v. Buccheri, No.

16 CV 5292 (JPO), 2016 WL 5947295, at *3 (S.D.N.Y. Oct. 13, 2016); Vizant Techs., LLC v.

Whitchurch, 97 F. Supp. 3d 618, 631 (E.D. Pa. 2015). During his employment with Scholle, Voelkl

never maintained a physical office in Illinois—he worked in California and remotely from Florida—

but he traveled to Illinois several times in connection with his employment between 2010 and

2013. (See Buhrfiend Decl. ¶ 4.) Scholle states that Voelkl made five trips to Illinois in 2011,

eight trips in 2012, and eight trips in 2013. (Id.) Voelkl disputes the frequency of his travel to

Illinois (Voelkl Decl. ¶ 11), and suggests that at least one of the trips cited by Scholle was, in fact,

to Wisconsin. (Voelkl Reply at 2 n.2.) But at this stage of the proceedings, the court must resolve

factual disputes in favor of Scholle. Curry, 949 F.3d at 393. Scholle also states that Voelkl’s work

required regular communication with employees and his direct supervisor in Illinois. The fact that

Voelkl’s direct supervisor between 2012 and 2014 worked out of Scholle’s offices in Illinois

(Buhrfiend Decl. ¶ 6), does not itself reflect purposeful contacts that Voelkl had with Illinois. It is

not clear, for example, whether Kisselle was always in Illinois; it may be that he was Voelkl’s direct

supervisor for many years and decided for reasons unrelated to Voelkl to move to Scholle’s Illinois

office. Or Scholle may have unilaterally assigned Voelkl to work for Kisselle. Conversely, Voelkl
                                                  11
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 12 of 18 PageID #:1369


could have accepted a new position in 2012 that meant he would have to report to a supervisor

in Illinois. But in any case, that Voelkl communicated with Kisselle in Illinois as part of his ordinary

work duties establishes a connection between Voelkl’s employment and the state of Illinois. The

parties do not disclose whether sales Voelkl negotiated were for customers in Florida, Illinois, or

elsewhere, but Voelkl submitted his sales orders to Scholle personnel in Illinois. (Scholle Resp.

at 8, 10.)

        Other contacts cited by Scholle are less significant: For example, Voelkl accessed

confidential data stored on Scholle’s servers located in Illinois and sent emails that were directed

through those servers. (Buhrfiend Decl. ¶ 9.) But Scholle has not suggested that Voelkl knew

these servers were located in Illinois. See Conn, 264 F. Supp. 3d at 921. While regularly

accessing information stored on an employer’s servers may provide a contact with the forum

state, see, e.g., Opus Fund Servs. (USA) LLC v. Theorem Fund Servs., LLC, No. 17 C 923,

2017 WL 4340123, at *4 (N.D. Ill. Sept. 29, 2017), courts emphasize that personal jurisdiction

may be based only on a defendant’s purposeful contacts with the forum state. Walden, 571 U.S.

at 286 (quotation omitted) (“[I]t is [ ] insufficient to rely on a defendant’s random, fortuitous, or

attenuated contacts or on the unilateral activity of a plaintiff.”). And server location cannot

necessarily be inferred from a business’s physical location. NTE LLC v. Kenny Constr. Co., No.

14 C 9558, 2015 WL 6407532, at *4 (N.D. Ill. Oct. 21, 2015). Accordingly, most courts conclude

that accessing a server constitutes a contact for purposes of personal jurisdiction only if the

defendant knew the server was in the forum state. See id. (listing cases). Other courts reject the

notion that server location can be considered “conduct that took place in the forum or was aimed

at the forum by” the nonresident defendant at all unless, for example, the defendant had some

influence over the location of the server. See, e.g., Conn, 264 F. Supp. 3d at 921–22 (“[T]he court

rejects the conclusion that [defendant’s] use of his work computer outside of Illinois constitutes

conduct in Illinois simply because of the fortuity that [plaintiff’s] network required routing through

servers in Illinois.”); see also Tower Commc’ns Expert, LLC v. TSC Constr., LLC, No. 18 C 2903,

2018 WL 5624268, at *10 (N.D. Ill. Oct. 30, 2018). Without, at the very least, evidence that Voelkl
                                                  12
 Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 13 of 18 PageID #:1370


knew Scholle’s servers were located in Illinois, his remote use of email communications and data

stored on those servers is not properly considered a purposeful contact with the state of Illinois.

       Nor can the location of Scholle’s bank account, or the location of Scholle’s “back office”

services be considered a purposeful contact between Voelkl and Illinois. See Trinity Video

Commc’ns, Inc. v. Carey, No. 3:16-CV-00730-TBR, 2017 WL 1282247, at *3 (W.D. Ky. Apr. 4,

2017). Voelkl received direct deposit salary disbursements from Scholle’s bank account in Illinois

(Buhrfiend Decl. ¶¶ 7–8), but Scholle’s banking choices are not the result of any purposeful

activity by Voelkl. See N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 489 (7th Cir. 2014) (“Of

course, the checks [defendant] received from [plaintiff] were drawn on Illinois banks, but that does

not show that [defendant] purposefully availed himself of the privilege of conducting business in

Illinois.”). Scholle notes, in addition, that its payroll processing, benefits administration, and

similar functions have been performed out of Illinois since at least 1959. (Buhrfiend Decl. ¶ 7.)

But the Supreme Court has “consistently rejected attempts to satisfy the defendant-focused

‘minimum contacts’ inquiry by demonstrating contacts between the plaintiff (or third parties) and

the forum state.” Curry, 949 F.3d at 397. Scholle provides no evidence that the location of these

services is anything more than a result of its own unilateral activities, for example, by suggesting

that Voelkl contacted Scholle’s Illinois office regarding payroll or benefits issues. Cf. Numeric

Analytics, LLC v. McCabe, 161 F. Supp. 3d 348, 355 (E.D. Pa. 2016).

       The dispute between Scholle and Voelkl concerns the alleged misappropriation of trade

secrets and disclosure of confidential information obtained from within the forum-state. Many of

the general circumstances of Voelkl’s employment with Scholle, such as the location of Scholle’s

employees administering benefits or processing payroll, and the location of Scholle’s servers, are

not, without further explanation from Scholle, properly considered purposeful contacts with Illinois

by Voelkl. Scholle does not specify when Voelkl obtained the trade secrets at issue here, which

may mean that Voelkl learned the disputed information at a time when his role involved little or no

interaction with this state. At this point, however, Scholle need only make a prima facie showing

that personal jurisdiction over Voelkl is appropriate in Illinois. Curry, 949 F.3d at 401. Taken as
                                                13
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 14 of 18 PageID #:1371


a whole, Scholle has demonstrated that Voelkl’s remote employment was closely tied to Illinois

and that he obtained the information at the heart of this dispute from his Illinois-based

employment. See Experian Info. Sols., Inc. v. I-Centrix LLC, No. 04 C 4437, 2004 WL 2643459,

at *3 (N.D. Ill. Nov. 19, 2004) (exercising personal jurisdiction over nonresident defendants who

visited Illinois several times and communicated with individuals in Illinois during the course of a

consulting agreement, when the plaintiff’s trade secret misappropriation and breach of contract

claims arose from the defendants’ work under the agreement); Zep, Inc. v. First Aid Corp., No.

09 C 1973, 2010 WL 1195094, at *6 (N.D. Ill. Mar. 19, 2010) (suggesting that personal jurisdiction

in a trade secret misappropriation claim could stem from allegations that the defendant

misappropriated information from the plaintiff’s Illinois offices or related to its Illinois sales or client

base).    Scholle’s allegations are sufficient at this stage for the court to exercise personal

jurisdiction over Voelkl.

         B.     Fair Play and Substantial Justice

         Once the plaintiff makes “a threshold showing of minimum contacts,” a defendant may

defeat jurisdiction by presenting “a compelling case that the presence of some other

considerations would render jurisdiction unreasonable.” Curry, 949 F.3d at 402 (quoting Burger

King, 471 U.S. at 477)). That is, Voelkl must show that forcing him to litigate in Illinois offends

traditional notions of “fair play and substantial justice.” Burger King, 471 U.S. at 476. In making

this determination, the court considers:

         [T]he burden on the defendant, the forum State’s interest in adjudicating the
         dispute, the plaintiff’s interest in obtaining convenient and effective relief, the
         interstate judicial system’s interest in obtaining the most efficient resolution of [the
         underlying dispute], and the shared interest of the several States in furthering
         fundamental substantive social policies.

Curry, 949 F.3d at 402 (alterations in original) (quoting Purdue, 338 F.3d at 781). Voelkl does not

directly address these issues in his briefs, suggesting only that it would be “inequitable to force a

former and now retired mid-level employee, who lives in Florida and never lived or worked in

Illinois, to defend a lawsuit more than 1100 miles from his home.” (Voelkl Reply at 13.) The court

takes notice that in current practice, much litigation activity occurs remotely, even where all
                                                    14
 Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 15 of 18 PageID #:1372


litigants are physically present in the same location. The burden on Voelkl of litigating in Illinois

does not by itself establish that jurisdiction in Illinois—where the underlying dispute between Liqui-

Box and Scholle is being adjudicated, and where Scholle is a resident—is unreasonable.

Accordingly, Voelkl has not met his burden to defeat jurisdiction. See TEKSys., Inc. v. Modis,

Inc., No. 08 C 5476, 2008 WL 5155667, at *4 (N.D. Ill. Dec. 5, 2008).

       C.      The Fiduciary Shield Doctrine

       Voelkl also argues that he is not subject to personal jurisdiction in Illinois by function of

the fiduciary shield doctrine—all of his contacts with the state were at the request of Scholle. In

Illinois, the fiduciary shield doctrine “denies personal jurisdiction over an individual whose

presence and activity in the state in which the suit was brought were solely on behalf of his

employer or other principal.” Mission Measurement, 287 F. Supp. 3d at 709 (quoting Rice v. Nova

Biomed. Corp., 38 F.3d 909, 912 (7th Cir. 1994)). The doctrine is a product of Illinois’s long-arm

statute and the Illinois constitution. 3 Rollins, 141 Ill. 2d at 270–71, 565 N.E.2d at 1314. The

Supreme Court of Illinois explained that, when a defendant’s “conduct in Illinois was a product of,

and was motivated by, his employment situation and not his personal interests, . . . it would be

unfair to use this conduct to assert personal jurisdiction over him as an individual.” Id. at 280, 565

N.E.2d at 1318. Courts applying Illinois law have declined to apply the fiduciary shield doctrine

in situations in which the nonresident employee acts “also or instead on his own behalf—to serve

his personal interests,” Rice, 38 F.3d at 912 (quotation omitted), or when the employee’s acts

were discretionary. Leong v. SAP Am., Inc, 901 F. Supp. 2d 1058, 1064 (N.D. Ill. 2012). “[W]hen

considering Defendant’s level of discretion, [a] [c]ourt does not consider those actions that caused

the employer to enter the forum state, but rather the actions that allegedly gave rise to personal

jurisdiction over the Defendant himself within that state.” Minemyer v. R-Boc Representatives,

Inc., No. 07 C 1763, 2007 WL 2461666, at *6 (N.D. Ill. Aug. 24, 2007).



       3       Courts in this district have noted that the fiduciary shield doctrine “appears to be
the only instance in which Illinois and federal due process may not be coextensive.” Hundt v.
DirectSat USA, LLC, No. 08 C 7238, 2010 WL 1996590, at *6 (N.D. Ill. May 17, 2010).
                                                15
 Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 16 of 18 PageID #:1373


       The fiduciary shield doctrine is an odd fit in this case. Ordinarily, it is raised in a situation

where a non-resident defendant is sued individually by a third-party for acts in a state that he

performed on behalf of his out-of-state employer, not in a situation, as here, where a non-resident

defendant is sued by his own forum-based employer. In Rollins, for example, the Illinois Supreme

Court applied the doctrine to shield from jurisdiction a Maryland police officer who had been sent

into Illinois to serve an arrest warrant and was later sued in Illinois for false arrest based on this

conduct. See id. at 249–50, 565 N.E.2d at 1304–05. The fiduciary shield doctrine is “not an

absolute right; rather, it is an equitable and discretionary doctrine,” Levin v. Posen Found., 62 F.

Supp. 3d 733, 741 (N.D. Ill. 2014), and the court declines to apply it in this case. Voelkl cites one

case in which a court applied the fiduciary shield doctrine to deny personal jurisdiction over a

nonresident employee of a forum corporation, see Sys. Software Assocs. v. Trapp, No. 95 C

3874, 1995 WL 506058 (N.D. Ill. Aug. 18, 1995), and the court was unable to find any other

examples in its own research. Trapp thus appears to be an outlier.

       The court is more persuaded by cases declining to apply the fiduciary shield doctrine in

similar circumstances based on the rationale that a nonresident employee of a forum corporation

personally benefits from his contacts with the forum. In Clark Products, Inc. v. Rymal, for example,

the court declined to apply the fiduciary shield doctrine to an employee of an Illinois corporation’s

Michigan branch office who diverted a potential customer from her employer to a new business

she started with a colleague. No. 02 C 6893, 2002 WL 31572569, at *3 (N.D. Ill. Nov. 19, 2002).

The court found that it would be inequitable to apply the shield under the circumstances because

the employee personally benefitted by retaining her employment with the plaintiff while earning

additional income from the competing business. Id. Additionally, her failure to disclose the

opportunity to her employer was discretionary. Id. In Maverick Technologies v. Shelton, the court

similarly declined to apply the fiduciary shield doctrine to a nonresident employee of a forum

corporation, explaining that the defendant “maintained sufficient minimum contacts with the state

of Illinois such that it was foreseeable that he might one day be haled into Illinois court based on

the nature and quality of his employment relationship with [plaintiff].” No. CIV. 07-297-WDS, 2008
                                                  16
  Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 17 of 18 PageID #:1374


WL 631194, at *5 (S.D. Ill. Mar. 5, 2008). The court continued: “[defendant] sought employment

with [plaintiff] out of the firm’s Illinois office, ultimately himself becoming a shareholder of the firm

and enjoying the personal benefits of that relationship.” Id.

        Since the Illinois Supreme Court formally adopted the fiduciary shield doctrine, courts

within this Circuit have emphasized the Rollins Court’s underlying holding that “[j]urisdiction is to

be asserted only when it is fair, just, and reasonable to require a non-resident defendant to defend

an action in Illinois, considering the quality and nature of the defendant’s acts which occur in

Illinois or which affect interests located in Illinois.” Brujis v. Shaw, 876 F. Supp. 975, 979 (N.D.

Ill. 1995) (quoting Rollins, 141 Ill. 2d at 275, 565 N.E.2d at 1316). Voelkl is subject to personal

jurisdiction in this case based on numerous contacts with Illinois resulting from his ongoing

employment relationship with an Illinois corporation. When an individual maintains employment

with a forum corporation, the element of coercion present in Rollins is absent because the

employee has voluntarily targeted the forum state by accepting and maintaining employment.

See Rollins, 141 Ill. 2d at 280, 565 N.E.2d at 1318; see also Levin, 62 F. Supp. 3d at 741 (“[T]he

Illinois Supreme Court suggested that [it is] the element of compulsion involved in an employee’s

contacts with Illinois [that] ma[kes] it unfair to assert jurisdiction over him.”) (quotation omitted);

Carter v. Siemens Bus. Servs., LLC, No. 10 C 1000, 2010 WL 3522949, at *7 (N.D. Ill. Sept. 2,

2010) (“The fiduciary shield doctrine is meant to protect employees who have little or no

alternative beside unemployment when they entered another State to carry out the wishes of their

employer.”) (quotation and alterations omitted). Voelkl was not a high-level Scholle employee, as

in Rymal and Shelton, but Voelkl personally benefitted by maintaining a long-term employment

relationship with an Illinois company. The exercise of personal jurisdiction in this case is therefore

based on Voelkl’s own contacts with the forum state, not those of his employer, and the interests

of fairness, justice, and reasonableness implicated by the fiduciary shield doctrine are protected.

The court finds that equity does not warrant application of the fiduciary shield doctrine to prevent

the exercise of jurisdiction over Voelkl.



                                                   17
 Case: 1:19-cv-04069 Document #: 129 Filed: 09/18/20 Page 18 of 18 PageID #:1375


                                        CONCLUSION

       Lawrence Voelkl maintained a long-term employment relationship with Scholle that,

according to Scholle’s factual assertions, was centered in the state of Illinois.      Scholle’s

misappropriation of trade secrets and breach of contract claims arise out of Voelkl’s employment-

related contacts with Illinois. Accordingly, Scholle has made a prima facie case that this court

may properly exercise personal jurisdiction over Voelkl. Voelkl’s motion to dismiss [51] for lack

of personal jurisdiction is denied.

                                            ENTER:




Dated: September 18, 2020                   _________________________________________
                                            REBECCA R. PALLMEYER
                                            United States District Judge




                                               18
